Citation Nr: 0003307	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for benefits under dependent's 
educational assistance benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1945 to December 1948 and from January 1951 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for the cause of the veteran's death 
and denied entitlement to eligibility for benefits under 
dependent's educational assistance benefits under 38 U.S.C. 
Chapter 35.


REMAND

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  She argues that the 
veteran's fatal lung cancer was incurred as a result of his 
smoking during his military service.  

The veteran retired after serving over twenty years of active 
military service.  As a military retiree, he was entitled to 
medical treatment at service department medical facilities.  
The appellant has submitted some of these "post-service" 
service department medical treatment records.  However, these 
do not appear to be complete.  Therefore, the RO should 
attempt to obtain complete copies of the veteran's "post-
service" service department medical treatment records.

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Moreover, VA is specifically tasked request 
records held by other government agencies.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  

At present the Board has not determined if the appellant's 
claims are well grounded.  Rather, the case is remanded for 
retrieval of medical records related to the veteran which are 
in the custody of a government agency.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  The Board views this as action 
necessary to compete the appellant's application for 
benefits.  VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  In the present 
case VA is on notice of the above mentioned medical records 
and an attempt must be made to obtain them.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure a 
complete copy of the veteran's medical 
treatment records for medical treatment 
received from service department medical 
facilities, subsequent to service, as a 
military retiree.  The RO should attempt 
to retrieve these records from both the 
service department and from the National 
Personnel Records Center (NPRC).  

2.  The RO should contact the appellant 
by letter and inform her that it is her 
responsibility to submit evidence to 
render the claim well grounded.  The 
letter should inform her that private 
medical records related to the veteran's 
treatment for his terminal disease, 
including the terminal hospitalization 
report from the Columbus Baptist Memorial 
Hospital, may serve to well ground her 
claim and that it is her responsibility 
to submit copies of these medical 
records.  

3.  Subsequently, the RO should consider 
the issues on appeal. 


Once the foregoing has been accomplished, and if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and her 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




